


109 HR 5564 IH: Indian Country Educational Empowerment

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5564
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Ms. Herseth
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To facilitate economic growth and development and to
		  promote Tribal sovereignty, by encouraging a dramatic increase in the number of
		  individuals with higher education degrees working within and for Indian
		  Country.
	
	
		1.Short titleThis Act may be cited as the
			 Indian Country Educational Empowerment
			 Zone Act.
		2.FindingsCongress makes the following
			 findings:
			(1)A unique legal and political relationship
			 exists between the United States and Indian tribes that is reflected in article
			 I, section 8, clause 3 of the Constitution, various treaties, Federal statutes,
			 Supreme Court decisions, executive agreements, and course of dealing.
			(2)Native Americans
			 continue to rank at the bottom of nearly every indicator of social and economic
			 well-being in America:
				(A)Unemployment rates
			 average near 50 percent in Indian country and hover well over 90 percent on
			 many reservations.
				(B)While the national
			 poverty rate is only 11 percent, over 26 percent of all Native Americans live
			 in poverty.
				(C)In addition,
			 Native Americans have some of the lowest levels of educational attainment in
			 the United States.
				(3)Numerous external
			 efforts at economic development in Indian Country have proven unsuccessful. The
			 most successful efforts have been initiated from within the Native communities
			 themselves. Efforts that empower the communities and give them the tools to
			 make their own decisions should be encouraged and pursued.
			(4)Educational
			 achievement continues to be a cyclical obstacle to economic development in
			 Indian Country. Businesses are often unwilling to locate to Indian Country
			 because of the lack of an educated workforce. Over a quarter of all Americans
			 have a bachelors degree or higher. However, only 12 percent of all Native
			 Americans nationwide have such a degree, and only 6 percent of those who
			 actually live in Indian Country have a bachelors or higher. Once Natives are
			 finally able to obtain higher education, many are not able to return to their
			 communities because there are no jobs. There needs to be an intervening factor
			 to help break this damaging cycle.
			3.Loan forgiveness
			 for employment in Indian countryPart B of title IV of the
			 Higher Education Act of 1965 is
			 amended by inserting after section 428K (20 U.S.C. 1078–11) the
			 following:
			
				428L.Loan
				forgiveness for employment in Indian country
					(a)PurposeIt
				is the purpose of this section—
						(1)to dramatically increase the number of
				individuals with higher education degrees working within and for Indian
				country;
						(2)to facilitate
				economic growth and development in Indian country, and promote Tribal
				sovereignty;
						(3)to encourage
				members of Indian tribes with higher education degrees to return to Indian
				country;
						(4)to encourage the
				long-term retention of educated individuals in Indian country; and
						(5)to encourage
				public service in Indian country, and to encourage investment in Indian country
				through an increase in the education level of the available workforce.
						(b)Program
				authorized
						(1)In
				generalFrom the funds
				appropriated under
				subsection (g), the Secretary is
				authorized to forgive, in accordance with this section, the student loan debt
				of any borrower, who—
							(A)obtains or has
				obtained a bachelor’s or graduate degree from an institution of higher
				education; and
							(B)obtains employment
				in Indian country.
							(2)Method of loan
				forgivenessTo provide the loan forgiveness authorized in
				paragraph (1), the Secretary is
				authorized to carry out a program—
							(A)through the holder
				of the loan, to assume the obligation to repay a qualified loan amount for a
				loan made under this part; and
							(B)to cancel a
				qualified loan amount for a loan made under part D of this title.
							(3)Award basis;
				priority
							(A)Award
				basisSubject to
				subparagraph (B), loan forgiveness
				under this section shall be on a first-come, first-served basis, and subject to
				the availability of appropriations.
							(B)PrioritiesThe
				Secretary shall, by regulation, establish a system for giving priority in
				providing loan forgiveness under this section to individuals based on the
				following factors:
								(i)The level of
				poverty in the locality within Indian country where the individual is
				employed.
								(ii)Whether the
				individual is an enrolled member of an Indian tribe.
								(iii)Whether such enrolled member is performing
				employment in the Indian country of the Indian tribe in which they are
				enrolled.
								(iv)The ratio of the
				individual’s student loan debt to the individual’s annual income.
								(v)Whether the
				individual’s employer will provide an additional amount or a matching
				percentage for student loan repayment for the individual.
								(4)OutreachThe
				Secretary shall post a notice on a Department Internet web site regarding the
				availability of loan forgiveness under this section, and shall notify
				institutions of higher education (including Tribal Colleges and Universities)
				and the Bureau of Indian Affairs regarding the availability of loan forgiveness
				under this section.
						(c)Qualified loan
				amounts
						(1)PercentagesSubject
				to
				paragraph (2), the Secretary shall
				assume or cancel the obligation to repay under this section—
							(A)15 percent of the
				amount of all loans made, insured, or guaranteed after the date of enactment of
				the Indian Country Educational Empowerment
				Zone Act to a student under part B or D, for each of the first
				and second years of employment in Indian country;
							(B)20 percent of such
				total amount, for each of the third and fourth years of such employment;
				and
							(C)30 percent of such
				total amount, for the fifth year of such employment.
							(2)MaximumThe
				Secretary shall not repay or cancel under this section more than—
							(A)$20,000 in the
				aggregate of loans made, insured, or guaranteed under parts B and D, for any
				student with a bachelor’s degree, but without a graduate degree; and
							(B)$20,000 of such
				loans for each year of employment, for any student with a graduate
				degree.
							(3)Treatment of
				consolidation loansA loan amount for a loan made under section
				428C may be a qualified loan amount for the purposes of this subsection only to
				the extent that such loan amount was used to repay a loan made, insured, or
				guaranteed under part B or D for a borrower who meets the requirements of
				subsection (b)(1), as determined in
				accordance with regulations prescribed by the Secretary.
						(d)Additional
				requirements
						(1)No refunding of
				previous paymentsNothing in this section shall be construed to
				authorize the refunding of any repayment of a loan made under this part or part
				D.
						(2)InterestIf
				a portion of a loan is repaid by the Secretary under this section for any year,
				the proportionate amount of interest on such loan which accrues for such year
				shall be repaid by the Secretary.
						(3)Double benefits
				prohibited
							(A)Ineligibility of
				national service award recipientsNo student borrower may, for
				the same service, receive a benefit under both this section and subtitle D of
				title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et
				seq.).
							(B)Double
				forgivenessNo student
				borrower may, for the same service, receive a benefit under both this section
				and section 428J, 428K, or 460 of this Act or section 108 of the Indian Health
				Care Improvement Act (25 U.S.C. 1616a).
							(4)Repayment to
				eligible lendersThe Secretary shall pay to each eligible lender
				or holder for each fiscal year an amount equal to the aggregate amount of loans
				which are subject to repayment pursuant to this section for such year.
						(e)Application for
				repayment
						(1)In
				generalEach eligible individual desiring loan forgiveness under
				this section shall submit a complete and accurate application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require. Such application shall contain verification from the employer of
				the employment in Indian country.
						(2)ConditionsAn
				eligible individual may apply for loan forgiveness under this section after
				completing each year of employment in Indian country. The borrower shall
				receive forbearance while engaged in such employment unless the borrower is in
				deferment while so engaged.
						(f)RegulationsThe
				Secretary is authorized to issue such regulations as may be necessary to carry
				out the provisions of this section.
					(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $20,000,000 for fiscal year 2007, and such sums as may be
				necessary for each of the 4 succeeding fiscal years.
					(h)Definition of
				indian tribeIn this section,
				the term Indian tribe means any Indian tribe, band, nation, or
				other organized group or community, including any Alaska Native village, which
				is recognized as eligible for the special programs and services provided by the
				United States to Indians because of their status as
				Indians.
					.
		
